PER CURIAM.
Considering the evidence in the record in the light of the intelligent and exhaustive briefs submitted by the proctors, we find the Reliance was seaworthy, and that the warranty as to watchman was substantially complied with. On the much contested and vital question as to whether the Reliance was lost through “the unavoidable dangers of rivers” we find that the preponderance of the evidence as to the probable cause and actual manner of the sinking of the Reliance is in favor of the libelant’s contention, as set forth in the eighth article of his libel, and shows such a state of facts that we are compelled to hold that the loss was caused by an unavoidable danger of the river within the meaning of the policy of insurance. ' The District Judge who tried the case in a very clear opinion, recapitulating and analyzing all the evidence, reached the above conclusions. The case was correctly decided in the District Court, and the decree appealed from is affirmed.